Citation Nr: 1042774	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
endometriosis.  

2.  Entitlement to a compensable rating for the Veteran's 
service-connected chronic allergic rhinitis.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected left hip disorder.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected right hip disorder. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In February 2010 the Veteran testified in Houston, Texas, at a 
Travel Board hearing before a Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  Shortly thereafter, the Veteran submitted 
additional evidence, along with a waiver of consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for 
sinusitis has been raised by the record, but has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to ratings in excess of 10 percent for 
the Veteran's service-connected left and right hip disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  An August 2005 rating decision denied entitlement to service 
connection for endometriosis.  The Veteran did not appeal that 
rating decision and it is now final.

2.  The evidence received since the August 2005 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for endometriosis.  

3.  The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's endometriosis began during 
service.  

4.  The Veteran's service-connected rhinitis has been manifested 
without polyps; and with nasal obstruction less than 50 percent 
on both sides, and without complete obstruction of either side.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied entitlement to 
service connection for endometriosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in August 2005 is new and material and the claim of entitlement 
to service connection for endometriosis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to service connection for endometriosis 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

4.  The criteria for the assignment of a compensable evaluation 
for rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.97, Diagnostic Codes 6522 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated January 2008 and June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  However, in the decision below, the Board 
has reopened the Veteran's claim for service connection for 
endometriosis, and therefore, regardless of whether the notice 
requirements have been met in this case, no harm or prejudice to 
the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, neither 
the Veteran nor her representative have made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and they have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of her appeal.  

Endometriosis

As indicated, the Veteran has presented a claim for entitlement 
to service connection for endometriosis.  In an August 2005 
rating decision, the RO denied entitlement to service connection 
for that condition, determining that service treatment records 
did not contain evidence of treatment for, or diagnosis of, 
endometriosis in service.  The Veteran was notified of that 
decision and of her appellate rights.  She submitted a Notice of 
Disagreement (NOD) in January 2006, and the RO issued a Statement 
of the Case (SOC) in December 2006.  However, the Veteran did not 
submit a timely Substantive Appeal.  The decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2007 the Veteran applied to reopen her claim of 
entitlement to service connection for endometriosis.  In a rating 
decision from May 2008 the RO denied the claim based on a lack of 
new and material evidence.  The Veteran submitted a Notice of 
Disagreement (NOD) with that rating decision later that month.  A 
Statement of the Case (SOC) was issued in August 2008, and the 
Veteran perfected her appeal by filing a Substantive Appeal (VA 
Form 9) in October 2008.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to the 
August 2005 rating decision consists of VA treatment records, a 
VA examination report, private treatment records and both written 
and oral statements from the Veteran.  This evidence includes 
statements from private physicians that the Veteran's 
endometriosis began during service.  The Board has determined 
that this evidence is both new and material.  Accordingly, the 
claim of entitlement to service connection for endometriosis is 
reopened.  

The Veteran's claim of entitlement to service connection for 
endometriosis has now been reopened, and the Board must review 
that claim on a de novo basis.  The Veteran contends that her 
endometriosis began during service.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As indicated above, the evidence of record includes service 
treatment records, private treatment records, VA treatment 
records, VA examination reports and both written and oral 
statements from the Veteran and other individuals.  

The Veteran's primary contention is that her endometriosis began 
during service.  In an April 2005 written statement the Veteran's 
representative indicated that the Veteran was diagnosed with and 
treated for endometriosis at contracted medical providers while 
service abroad from 1990 to 1991.  

The Veteran service treatment records are negative for any 
treatment for or diagnosis of endometriosis.  These records do 
show that the Veteran was treated for irregular periods and 
vaginitis.  Records from the indicated contracted private medical 
providers are unavailable for review.  

Post-service treatment records from the Veteran's private 
physicians indicate that the Veteran provided a history of having 
been treated for endometriosis while on active duty in Holland by 
contracted medical resources.  They also indicate that the 
condition progressed to the level of requiring surgical procedure 
in January 1994.  Other records show that the Veteran had removal 
of her left fallopian tube and ovary, including a right 
endometrioma, in 1995.  One of the Veteran's private physicians 
opined that the Veteran's endometriosis was present and 
symptomatic during her active military duty in the early 1990s.  
A total abdominal hysterectomy, appendectomy and removal of the 
remaining fallopian tube and ovary were performed in March 2007.  
In a March 2010 letter, another one of the Veteran's private 
physicians stated that with a high degree of medical certainty, 
the Veteran endometriosis developed in and was a consequence of 
her time in service.  

The Veteran was afforded a VA examination in March 2008.  During 
that examination the Veteran related her history to the examiner.  
The examiner stated that on review of the Veteran records he 
could not find any of evidence a diagnosis of endometriosis.  The 
examiner stated that it was possible that the Veteran did have 
endometriosis while in service, but that he could not confirm or 
deny its presence.    

The Veteran has also submitted a statement from one of her 
superior officers.  He recollected that the Veteran had a 
medically diagnosed chronic condition inherent to women and that 
she received treatment at local host nation facilities.  

Finally, during her February 2010 hearing before the undersigned, 
the Veteran presented oral testimony that is consistent with the 
written testimony already provided.  She stated that she first 
had problems in May 1990, while stationed in Europe, and that she 
was referred to and treated by host nation practitioners because 
military facilities were inadequate.  

After weighing all of the evidence of record and resolving all 
reasonable doubt in favor of the Veteran the Board finds that the 
evidence is at least in relative equipoise as to whether the 
Veteran's endometriosis began during service.  For the Veteran to 
be successful in her claim, he needs to show only that it is at 
least as likely as not that her current disability began in or is 
related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds 
that this standard has been met.

In this context, the Board notes that the Veteran is competent to 
report the symptoms that she suffered from during service and 
that these symptoms continued after service.  See Charles v. 
Principi, 16 Vet. App. 374-75 (2002).  The Board thus finds that 
testimony presented by the Veteran in her written statements and 
during her February 2010 hearing is credible and highly 
probative.  

In addition, the private treatment records presented by the 
Veteran indicate that symptomatology shown during service by 
service treatment records was consistent with and indicative of 
endometriosis and the Board notes that records and statements 
provided by the Veteran's private physicians are highly 
probative.  

The Board notes the March 2008 VA examination and opinion to be 
competent medical evidence.  However, the opinion expressed in 
the March 2008 VA examination report regarding the Veteran's 
endometriosis is unclear and indeterminate at best.  For the 
Veteran to be successful in her claim, she needs to show only 
that it is at least as likely as not that her current disability 
is related to service or began during service.  38 U.S.C.A. 
§ 5107.  The Board finds that this standard has been met with 
regard to the Veteran's endometriosis.  

In making this determination, the Board is not attempting to make 
an independent medical determination; rather, it is weighing the 
evidence of record and making a determination as to the probative 
value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Increased Rating for Rhinitis 

In addition, the Veteran has claimed entitlement to a compensable 
rating for her service-connected chronic allergic rhinitis.  
Essentially, the Veteran contends that the current evaluation 
assigned for that condition does not accurately reflect its 
severity.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the appeal 
as to the issue of entitlement to a compensable rating for the 
Veteran's service-connected chronic allergic rhinitis is denied.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Although the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  

The Veteran first claimed entitlement to service connection for 
allergic rhinitis in September 1991.  A March 1992 rating 
decision granted entitlement to service connection for that 
condition and assigned a noncompensable rating effective from 
September 8, 1991, the date after the Veteran's release from 
active service.  

In February 2005 the Veteran claimed entitlement to a compensable 
rating for that condition.  An August 2005 rating decision denied 
entitlement to a compensable rating.  The veteran filed a Notice 
of Disagreement (NOD) with that decision in January 2006.  A 
Statement of the Case (SOC) was issued in December 2006, but the 
Veteran did not file a Substantive Appeal.  

The Veteran again filed a claim for entitlement to a compensable 
rating for allergic rhinitis in May 2007.  A May 2008 rating 
decision denied entitlement to a compensable rating.  The Veteran 
filed a Notice of Disagreement (NOD) with that rating decision 
later that month.  In August 2008 the RO issued a Statement of 
the Case (SOC) and in October 2009 the Veteran filed a 
Substantive Appeal (VA Form 9).  

The Veteran's chronic allergic rhinitis is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2010).  A 10 percent rating is 
assigned under Diagnostic Code 6522 for allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is assigned 
for allergic or vasomotor rhinitis with polyps.  Id. 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  It is not 
expected that all cases will show all the findings specified; 
however, in all instances it is expected that there will be 
sufficient findings as to identify the disease and the disability 
there from, and to coordinate the rating with the identified 
impairment of function.  38 C.F.R. § 4.21.  

In this case, the Veteran asserts that the severity of her 
allergic rhinitis warrants a compensable rating.  The relevant 
records in the claims file include VA treatment records and VA 
examination reports.  

In March 2008 the Veteran was afforded a VA examination for her 
service-connected allergic rhinitis.  During that examination the 
veteran stated that he has had a problem with rhinitis since 1987 
or 1988 and that she was placed on deconamine and Benadryl.  She 
reported constant congestion and sneezing, which leads to upper 
respiratory infections and earaches.  The Veteran stated that she 
has treated for an upper respiratory infection at least six 
times, with the last time being two weeks earlier.  On physical 
examination the examiner noted that there was evidence of a sinus 
disease.  The examiner stated that there was no evidence of nasal 
obstruction, nasal polyps, septal deviation or permanent 
hypertrophy of turbinates from bacterial rhinitis.  The examiner 
also stated that rhinoscleroma was not present and that there was 
no tissue loss, scarring or deformity of the nose or evidence of 
Wegener's granulomatosis or granulomatous infection.  Imagery 
revealed some haziness in the frontal sinuses, but no other 
abnormality.  The examiner's diagnosis was allergic rhinitis, but 
she also noted that x-rays showed that the Veteran also has 
sinusitis.  Finally, the examiner stated that rhinitis has not 
result in any significant effects on usual occupation and has had 
no effects with regard to usual daily activities.  Additional VA 
treatment records from April 2008 indicate that the Veteran 
requested a renewal of her medications.  A sinus series indicated 
normal results.  Private treatment records submitted do not show 
any complaint of or treatment for the Veteran's service-connected 
rhinitis.  

During the Veteran's February 2010 hearing before a Veterans Law 
Judge the Veteran stated that she receives treatment for her 
rhinitis about once a month for her medication refills.  She 
indicated that she has constant drainage and often wakes up 
hoarse or with laryngitis because of the drainage in her throat, 
which affects her ability on the job.  She further stated that 
she is always blowing her nose and gets prescription eye drops 
from her doctor for her eyes because they itch.  The Veteran also 
stated that she gets sinus headaches and sinus infections.  

The Board notes that with regard to sinusitis, the Board has 
interpreted the Veteran's statements as an informal claim for 
entitlement to service connection for sinusitis.  As indicated 
above, that issue has been referred for initial review.  

With regard to the Veteran's service-connected rhinitis, the 
Board finds that the medical evidence of record does not indicate 
that the criteria for a compensable rating have been met.  The 
clinical evidence shows that the allergic rhinitis disorder is 
not manifested by polyps.  The evidence also shows that rhinitis 
manifests with less than 50 percent obstruction of the nasal 
passages on both sides, and without evidence of complete 
obstruction on one side.  See 38 C.F.R. § 4.97, DC 6522 (2009).  


In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment 
of an extra-schedular evaluation but the record does not show 
that the Veteran's service-connected rhinitis has required 
frequent hospitalization, or that manifestations of that 
disability exceed those contemplated by the schedular criteria.  
While the Veteran has claimed that she frequently misses work due 
to symptomatology associated with that condition the March 2008 
VA examiner indicated that rhinitis has not result in any 
significant effects on usual occupation and has had no effects 
with regard to usual daily activities.  While it is clear that 
the Veteran's disabilities have some impact it is not shown that 
the disability results in marked interference with employment.  
As such, the Board finds that the diagnostic codes applied in 
evaluating the Veteran's service-connected disabilities 
adequately describe the current disability levels and 
symptomatology and, therefore, referral for extraschedular rating 
is not warranted. 

A preponderance of the evidence is against a compensable rating 
for the Veteran's service-connected rhinitis is not warranted for 
any point during the period on appeal.  Therefore, the benefit-
of-the-doubt doctrine does not apply and entitlement to a rating 
in excess of that enumerated must be denied.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for endometriosis is granted.  

Entitlement to a compensable rating for the Veteran's service-
connected rhinitis is denied. 


REMAND

Finally, the Veteran has claimed entitlement to ratings in excess 
of 10 percent for her service-connected right and left hip 
disorders.  A review of the claims file reveals that further 
action on the claim is necessary prior to final appellate review.  
Accordingly, further appellate consideration will be deferred and 
this matter is remanded for further action as described below.

The Veteran has argued that the evaluations assigned for these 
conditions do not accurately reflect their severity.  Most 
recently, during the Veteran's February 2010 hearing, the Veteran 
appears to have indicated that her hip disorders are 
significantly worse than indicated in the March 2008 VA 
examination.  

The Veteran's most recent VA examination was in March 2008, more 
than two and a half years ago.  The Veteran reports a worsening 
of symptoms after that examination.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that where a 
veteran claims that a disability is worse than when previously 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).

Finally, there is some indication that the Veteran receives 
ongoing treatment, form private and/or VA providers, for her 
service connected disabilities.  Appropriate efforts should be 
undertaken to obtain and associate relevant records with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask her to provide information on all private 
treatment records indicating treating for her 
hip disorders since she filed her claim in 
May 2007.  If the Veteran indicates that she 
has received any other treatment or 
evaluations, and provides appropriate 
releases, obtain and associate those records 
with the claims file.  Any negative responses 
received must be associated with the claims 
file.  The RO/AMC should also obtain all VA 
treatment records not already associated with 
the claims file.  

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a comprehensive VA 
examination to determine the current nature 
and severity of her left and right hip 
disorders.  The examiner is requested to 
review the claims file, and following this 
review and examination, the examiner should 
report complaints and clinical findings 
pertaining to the Veteran's hip disabilities 
in detail, including range of motion studies.  
The examiner should also indicate whether the 
Veteran has additional functional loss due to 
flare-ups, fatigability, incoordination, and 
pain on movement pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the examiner 
finds that there is additional limitation of 
motion due to flare-ups, fatigability or 
incoordination, the extent of such limitation 
of motion should be stated in degrees.  
Notation should also be made as to the degree 
of functional impairment attributable to the 
Veteran's hip disabilities.  A clear 
rationale must be provided for all opinions 
expressed and a discussion of the facts and 
principles involved would be of considerable 
assistance to the Board.  If possible, the 
examiner should delineate any impairment or 
dysfunction attributable to any other cause.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


